Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2004

Muschar v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1675




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Muschar v. Comm Social Security" (2004). 2004 Decisions. Paper 92.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/92


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 04-1675


                           KENNETH J. MUSCHAR,
                                          Appellant

                                        v.

                  COMM ISSIONER OF SOCIAL SECURITY


                  Appeal from the United States District Court
                   for the Western District of Pennsylvania
                          (D.C. Civil No. 02-cv-00441)
                  District Judge: Honorable Arthur J. Schwab


                  Submitted Under Third Circuit LAR 34.1(a)
                             November 29, 2004

        Before: RENDELL, ALDISERT and MAGILL*, Circuit Judges

                           (Filed: December 8, 2004)




                          OPINION OF THE COURT




* Honorable Frank J. Magill, Senior Circuit Judge for the Eighth Circuit, sitting by
  designation.
RENDELL, Circuit Judge.

       Kenneth J. Muschar seeks review of the District Court’s determination that the

Administrative Law Judge’s (“ALJ”) ruling was supported by substantial evidence when

she found M uschar was not disabled in accordance with the Social Security Act.

Muschar’s employment history includes employment as an automotive parts worker, a

parking attendant, and a computer entry worker. He alleges that his disability began on

October 10, 1986, while working as an automotive parts worker. On that day, he

experienced a pulling sensation in his chest when lifting and carrying a piece of

equipment at work, which was later diagnosed as arising from chronic costochondritis –

an inflammation of the cartilage and rib of the chest.

                                             I.

       Our role as a reviewing court is limited to determining whether the

Commissioner’s decision is supported by substantial evidence which is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). We are bound by the ALJ’s findings of

fact if they are supported by substantial evidence in the record. Plummer v. Apfel, 186

F.3d 422, 427 (3d Cir. 1999).

                                             II.

       The ALJ found the conclusion of Muschar’s treating physician, Dr. Mathew, that

Muschar was totally disabled, was not supported by clinical findings. Dr. Mathew’s own



                                             2
assessments of M uschar failed to reveal any signs of clinical atrophy or weakness. While

Muschar suffers from chronic pain with periodic exacerbations, his pain is manageable

when treated with Ibuprofen. Similarly, other evaluations provided by the State Agency

evaluators and the Harmarville Center (where Muschar sought treatment for his injuries)

concluded that Muschar could perform a wide range of sedentary jobs. This conclusion

was further supported by evidence of Muschar’s ongoing personal activities, which

included regularly carrying groceries, driving his wife to work every day, and doing a

range of household chores. The ALJ concluded that Muschar’s physical condition, while

severe, did not prevent M uschar from performing sedentary work.

       In addition to his physical condition, Muschar complained of major depression

which further exacerbates his injury. Muschar has undergone psychiatric care for this

condition from Dr. Rye, a treating psychiatrist. Dr. Rye’s assessment that Muschar was

totally disabled, however, was based upon physical symptoms which were beyond the

scope of Muschar’s psychiatric treatment. While Dr. Rye concluded that Muschar had

some difficulties with social functioning, the ALJ concluded that Muschar was not

significantly impaired with respect to his ability to maintain the activities of daily living

and to relate to others on an effective basis. Due to Muschar’s difficulties, however, he

should avoid jobs involving detailed instructions, complex instructions, and extensive

dealings with the public.

       The ALJ concluded that M uschar’s physical and mental condition prohibited him



                                               3
from returning to the exertional and non-exertional duties of his former job, or any of his

“past relevant work.” 1 The ALJ then placed the burden on the Social Security

Administration (“SSA”) to show that there are other jobs existing in significant numbers

in the national economy that Muschar could perform, consistent with his diminished

abilities, age, education, and work experience. Based on the testimony of a Vocational

Expert (“VE”), the ALJ concluded that Muschar was able to make a successful

adjustment to work that exists in significant numbers in the national economy, consistent

with his background and residual functioning capacity and, therefore, not disabled.

                                              III.

       The District Court affirmed the ALJ’s ruling, noting that the ALJ’s determination

regarding Muschar’s ability to perform a significant number of jobs available in the

national economy was supported by substantial evidence. The District Court addressed

each of Muschar’s contentions. They were: (1) the testimony of the VE proves Muschar

is totally disabled; (2) the ALJ did not give appropriate weight to Dr. Mathew’s

assessments of Muschar’s disability; (3) the ALJ erred in concluding there are sufficient

jobs in the national economy since the VE’s testimony preceded a downturn in the

national economy and there are a small number of jobs available at the local level; and




1
       “Past relevant work” is defined under 20 C.F.R. § 404.1545 as work performed in
the past 15 years or 15 years prior to the date that the disability is established which lasted
long enough for the claimant to learn to do the job and meet the definition of substantial
gainful activity.

                                               4
(4) the affidavit submitted by Muschar in support of his motion for summary judgment

supports his claim of total disability.

       The District Court considered all of these contentions and analyzed them

thoroughly in a twenty-page memorandum opinion and order. Muschar raises these same

issues on appeal. After a thorough review of the record, and giving due consideration to

the briefs filed in this appeal, we find that the District Court opinion sets forth the proper

reasoning with respect to each of these issues. Accordingly, we will not restate the

analysis here but, instead, incorporate by reference the memorandum opinion and order of

the District Court in this matter.

                                              IV.

       Accordingly, we will AFFIRM the District Court’s order.




                                               5